Citation Nr: 1212633	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-15 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to rhinitis.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This issue was previously remanded by the Board in January 2011 for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The evidence of record does not establish that the Veteran's currently diagnosed sleep apnea either began during or was otherwise caused by his military service, or that it was caused or aggravated by a service-connected disability.  


CONCLUSION OF LAW

Criteria for service connection for sleep apnea, to include as secondary to his service connected allergic rhinitis, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In March 2007, January 2011, and March 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the March 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the August 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Finally, the Board notes that the Veteran is represented by a veterans' service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran, nor his representative, has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded a VA medical examination on several occasions, most recently in February 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Within its January 2011 remand, the Board noted that the Veteran had previously identified several private medical care providers who had treated him since service, including a Dr. Hammond.  The RO was ordered to assist the Veteran in obtaining pertinent private medical records from this provider.  To this end, the Veteran was sent a letter in January 2011 asking him to authorize VA to seek records from Dr. Hammond.  In response to a letter from VA, the Veteran listed several private medical care providers who had treated his sleep apnea, but Dr. Hammond was not included (it is noted that VA then obtained the identified private treatment records).  The Veteran also did not complete a signed records release authorization allowing VA to request private medical records from Dr. Hammond.  As such, it appears that the Veteran is now indicating Dr. Hammond did not treat his sleep apnea, and therefore the Board finds the agency of original jurisdiction has substantially complied with the development requests within the Board's January 2011 remand order.  See Stegall, 11 Vet. App. at 268.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for sleep apnea, to include as secondary to a service-connected disability.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The Veteran's chief contention appears to be that his sleep apnea is secondary to his service-connected rhinitis.  Nevertheless, VA must also consider service connection for the claimed disability on any basis reasonably raised by the record.  See Schroeder v. West, 212 F. 3d 1265, 1271  (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability).  

The Veteran was without a sleep disorder when he was examined for service in May 1971.  In June 1974, the Veteran reported "difficulty breathing" since being stationed in the Washington, D.C., area.  He was diagnosed with an allergic reaction, chiefly affecting the sinuses, for which he was given medication.  In October 1974, he was seen again for nasal congestion which was diagnosed as perennial vasomotor rhinitis.  He was given medication.  No sleep disorders were noted on his July 1975 service separation examination.  

The Veteran's service connection claim for sleep apnea was received in January 2007.  On his claim form, he listed 1995 as the date of onset of his sleep apnea.  

Upon receipt of his claim, the Veteran was afforded a VA respiratory examination in June 2007, where it was noted that he had a 10-year history of sleep apnea for which he used a CPAP machine.  No other findings were made regarding the Veteran's sleep apnea.  

Private medical records from 1995 to the present also confirm a current diagnosis of obstructive sleep apnea, described as severe.  However, these private treatment records do not contain any medical opinion suggesting that it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed sleep apnea either began during or was otherwise caused by his military service, or that the sleep apnea was either secondary to or aggravated by his service connected allergic rhinitis.   

The Veteran was afforded a VA respiratory examination in February 2011.  The examiner noted that the Veteran had a current diagnosis of obstructive sleep apnea, first diagnosed in the mid-1990s.  The diagnosis of obstructive sleep apnea was confirmed via multiple sleep studies.  Currently, the Veteran used a CPAP machine at night to aid his breathing during sleep.  The examiner also noted the Veteran had been awarded service connection for rhinitis.  After physically examining the Veteran and reviewing his claims file, the examiner confirmed the presence of a current sleep disorder, sleep apnea.  Regarding the etiology of this disorder, the examiner concluded it was less likely than not that the Veteran's sleep apnea began during military service, as it was not diagnosed until many years thereafter.  Additionally, it was less likely than not that the Veteran's sleep apnea was secondary to his service-connected rhinitis, as rhinitis was not noted to be a significant factor in sleep apnea.  Furthermore, the examiner observed that that the Veteran did not experience improvement in his sleep apnea after he underwent a septoplasty and turbinectomy to correct his rhinitis, adding to his conclusion that the sleep apnea was not etiologically connected to the allergic rhinitis.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for sleep apnea.  Considering first entitlement to service connection as having been incurred during military service, the Veteran does not allege, and the evidence does not suggest, that the onset of the Veteran's sleep apnea occurred during his active duty period from 1971-75.  While the Veteran was seen for nasal congestion and rhinitis during military service, his service treatment records are negative for any diagnosis of a sleep disorder.  By the Veteran's own admission, his onset of sleep apnea dates to 1995, approximately 20 years following service separation.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  According to the February 2011 VA medical examiner, it was unlikely the Veteran experienced onset of a sleep disorder during military service, as his service treatment records reflected no diagnosis of or treatment of the same.  In the absence of competent evidence to the contrary, service connection for sleep apnea as having been incurred during active military service must be denied.  

The Board will now turn to the Veteran's primary contention: that his service-connected rhinitis has caused or aggravated his sleep apnea.  See 38 C.F.R. § 3.310.  Here, the one medical opinion of record which addresses the etiology of the Veteran's diagnosed sleep apnea, the February 2011 VA examination, found no etiological nexus between the Veteran's sleep apnea and his service-connected rhinitis.  After evaluating the Veteran and reviewing his claims file, the examiner concluded it was less likely than not that the Veteran's sleep apnea was secondary to his service-connected rhinitis, as rhinitis was not noted to be a significant factor in sleep apnea.  This opinion was supported by a full rationale that was grounded in the medical evidence of record.  As such, in the absence of competent evidence to the contrary, service connection on a secondary basis for sleep apnea must be denied.  

The Board has reviewed the Veteran's statements that are of record, noting that the Veteran believes that his obstructive sleep apnea is due to his service-connected rhinitis.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not considered to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, respiratory disorders such as obstructive sleep apnea are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the award of service connection for sleep apnea, as such a disorder neither had its onset during active military service, nor was due to or aggravated by a service-connected disability.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for sleep apnea is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


